DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom (UK) on June 28, 2017. It is noted, however, that applicant has not filed a certified copy of the UK application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 is considered vague and indefinite because it recites “a fume cupboard.” It is unclear if this refers to fume cupboard recited in claim 36 or a different fume cupboard. For examination purposes, the claim will be considered to recite “[[a]]the fume cupboard.”
Claim 48 recites the limitation "the interior" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an interior."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 are rejected under 35 U.S.C. 103 as obvious over Krein (US 5,059,084).
  	Krein teaches a method of lining a chamber comprising:
 	(a) providing a clean room, an isolator (10; col. 4, lines 14-18), or a fume cupboard having an interior defined by a wall of the clean room, the isolator, or the fume cupboard, wherein the wall has an air permeable opening (24; at least fluidly connected to hose 26);
 	(b) introducing a flexible liner into the clean room, the isolator, or the fume cupboard, wherein the flexible liner comprises an outer surface and an inner surface (Figs. 1, 8);
 	(c) applying a negative pressure into the interior of the clean room, the isolator, or the fume cupboard via the air permeable opening and maintaining the negative pressure for a period of time to retain the flexible liner against the wall of the clean room, the isolator, or the fume cupboard (Fig. 8; col. 2, lines 20-30; col. 5, lines 9-14); and
 	(d) reducing or stopping the negative pressure applied to the interior of the clean room, the isolator, or the fume cupboard (col. 2, lines 20-30). Krein does not disclose that the vacuum is removed to enable removal of the flexible liner.
 	It is submitted that it would have been readily obvious to the skilled artisan to remove the vacuum prior to removal of the bag in order to, for example, use less force to extract the liner and minimize the chances of damaging the liner during extraction of the liner.
 	Per claim 37, wherein the flexible liner is of a material selected from the group consisting of: polyvinylchloride, latex, polyethylene, polypropylene, polyetheretherketone, polyester, nylon, polytetrafluoroethylene, silicone rubber, cellulose, polylactic acid, and perfluoroalkoxy alkane (col. 4, lines 19-33).
Allowable Subject Matter
Claims 22-35 and 43-45 are allowed.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Per claim 22, while it is known in the art to provide a method comprising:
(a) providing a chamber with a flexible liner displaced therein, wherein the chamber comprises a wall with an air permeable opening, wherein the flexible liner comprises an outer surface and an inner surface, wherein the flexible liner has a thickness of from 0.1m to 500um, and wherein the flexible liner has an air permeable opening;
(b) applying a negative pressure through the air permeable opening of the chamber and maintaining the negative pressure within the chamber for a period of time, thereby retaining the flexible liner against the wall of the chamber (see, for example, US 5,059,084 to Krein), in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising (c) applying a positive pressure to an interior of the flexible liner via the air permeable opening in the flexible liner to inflate the flexible liner while applying the negative pressure into the interior of the chamber.
Per claims 38-42, while claim 36 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the steps having the elements recited in claims 38-42. 
Per claim 43, while it is known in the art to provide a method of reducing cross contamination of a bacterial composition in a chamber, comprising culturing a bacterial composition for pharmaceutical use (see, for example, US 5,814,474 to Berndt), in the examiner’s opinion, the prior art fails to teach ore render obvious the composition being disposed in an interior of a flexible liner, wherein the flexible liner is disposed within the chamber on a wall of the chamber by negative pressure applied through an air permeable opening on the wall of the chamber, wherein the air permeable opening of the chamber has an area of from 0.01 cm2 to 2 cm2, and wherein the bacterial composition does not contact the wall of the chamber. 
  	Per claim 46, while it is known in the art to provide an apparatus comprising:
(a) a chamber having a capacity of at least 1 liter, wherein the chamber comprises a wall with an air permeable opening, wherein the air permeable opening has an area of from 0.01 cm2 to 2 cm2;
(b) a vacuum pump operatively coupled to the air permeable opening (see, for example, US 5,059,084 to Krein) in the examiner’s opinion, the prior art fails to teach or render obvious the apparatus being configured to generate a pressure of less than 100 Pa;
(c) a flexible liner disposed on the wall of the chamber, wherein the flexible liner comprises a water vapor transmission rate of less than 200 g.m-2.d-3 and a thickness of from 0.1um to 500um; and
(d) a bacterial composition for pharmaceutical use disposed in [[the]]an interior of the flexible liner.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/20/22